Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a laws of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed processing verifying medical coverage, which is a fundamental economic practice and therefore an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as per the following analysis:

The abstract idea includes the following steps:

 receiving  a verification of benefits (VoB) request that was submitted by a healthcare provider and that identifies a subscriber, the VoB request comprising a request for the computing system to verify that a health insurance policy of the subscriber is active; in response to receiving the VoB request:



providing  a VoB response to the healthcare provider, the VoB response indicating whether the health insurance policy of the subscriber is active; and in response to determining that the health insurance policy of the identified subscriber is active:

determining  whether to send a subscriber alert to the subscriber, wherein the subscriber alert notifies the subscriber that the healthcare provider has been requested to perform a healthcare action for the subscriber in the future as of a time the healthcare provider submitted the VoB request; and
based on a determination to send the subscriber alert, initiating, by the computing system, a process to send the subscriber alert to the subscriber 
sending , by the computing system, the subscriber alert to the subscriber via a communication channel that is specific to the subscriber, or
instructing another computing system to send the subscriber alert to the subscriber via the communication channel that is specific to the subscriber..

1. Step 2A, Prong 1 (Alice Step 1)

The Guidance lists "fundamental economic principles or practices," "commercial or legal interactions," and "managing personal behavior or relationships or interactions between people" as abstract.

Here, the claims fall within the groupings of certain methods of organizing human activity or commercial / legal interactions as the present claims do not claim or amount to significantly more than an abstract idea.

Particular attention was made to specific improvement in the capabilities of the computing devices versus computers/devices which are invoked merely as a tool." Enfish,LLCv. Microsoft Corp.,822 F.3d 1327,1336. See Elec. Power Grp., 830 F.3d at 1355 ("We have repeatedly held that such invocations
 of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea."); Therefore, consistent with governing case law, the examiner finds the claims directed to an abstract idea under ALICE 2A.

Under that guidance, we first look to whether the claim recites:

(1)    (see Memorandum Step 2A - Prong One) any judicial exceptions, including certain groupings

of abstract ideas (i.e., mathematical concepts, certain methods of organizing human interactions such as a fundamental economic practice, or mental processes); and

(2)    (see Memorandum Step 2A - Prong Two) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a}-(c), (e}-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:

(3)    adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP



(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
 
See Memorandum Step 2B.

Here, the instant [claims] are similar to those in the cited court decisions because they involve concepts relating to performance of   transactions, concepts relating to managing transactions between people, as well as concepts relating to processes of comparing data that can be performed mentally.

2. Step 2A, Prong 2 (Alice Step 1)

The next issue is whether the claims are directed to this concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application.

Here, the claims include components beyond the abstract idea including a computer system.

The examiner finds no indication in the specification that the operations recited in the claims invoke any inventive programming that require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. That is, there is nothing in the specification to support that the limitations improve the functioning of the computer, make it operate 
 

3. Step 2B (Alice Step 2)

The next issue is whether the claim provides an inventive concept because the additional elements recited in the claims. Put another way, do the features beyond the abstract idea provide an inventive concept because the additional elements recited in the claim provide significantly more than the recited judicial exception.

Here, the claims include components beyond the abstract idea, namely a computer system.

Although claim 1 recites "more" under step two of the Alice/Mayo analysis, the "more" is not patentably significant. Rather, the case law shows this "more" of "computers" and "memories" (computer hardware) to be the epitome of a well-understood, routine, conventional element/combination previously known in the industry. See Alice, 573 U.S. at 227 ("[Pjetitioner's media claims add nothing of substance to the underlying abstract idea.");

That is, taking the claim elements separately, the operation performed by the computer at each step of the process is expressed purely in terms of results, devoid of implementation details. The steps comprise data gathering steps and insignificant post solution activity, such as storing, transmitting, or displaying 
 
In view of the Specification the representative claims do not integrate the judicial exception into a practical application as the claims fail to recite (I) an improvement to the functioning of a computer;

(ii)    An improvement to another technology or technical field;

(iii)    An application of the abstract idea with, or by use of, a particular machine;

(iv)    A transformation or reduction of a particular article to a different state or thing; or

(v)    Other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.

See MPEP §§ 2106.0S(a}-(c), (e}-(h).

Evidence of the conventionality of the technology claimed in the instant invention  Evidence of the conventionality of the technology claimed in the instant invention includes the technology of US Patent 20130124223.
 

As to dependent limitations 2-4, 9


receiving, by the computing system, a subscriber response that is responsive to the subscriber alert, the subscriber response indicating whether the subscriber believes that the VoB request is legitimate; and
based on the subscriber response indicating that the subscriber believes that the VoB request is not legitimate, opening, by the computing system, an investigation of the VoB request.

Claim 3 (Original): The method of claim 1, wherein determining whether to send the alert comprises applying, by the computing system, a set of rules to determine whether to send the subscriber alert.

Claim 4 (Original): The method of claim 3, further comprising receiving, by the computing system, one or more of the rules from the healthcare provider.

Claim 9 (Currently Amended):    The method of claim 1, wherein the communication
channel that is specific to the subscriber is process to send the subscriber alert comprises sending the subscriber alert to a mobile device associated with the subscriber.

The limitation further describe the abstract idea without additional elements that extend beyond the abstract idea. 

As to claims 5-8; 

Claim 5 (Original): The method of claim 1, wherein determining whether to send the subscriber alert comprises:
selecting, by the computing system, a predictive model that corresponds to the healthcare provider;
applying, by the computing system, the predictive model to determine a set of follow-on healthcare providers;

determining, by the computing system, whether the VoB request was submitted by one of the follow-on healthcare providers; and

making, by the computing system, the determination to send the subscriber response in response to determining that the VoB request was not submitted by one of the follow-on healthcare providers.

Claim 6 (Original): The method of claim 5, wherein:

determining whether to send the subscriber alert further comprises determining, by the computing system, a cohort to which the subscriber belongs, and
applying the predictive model comprises providing information indicating the determined cohort as input to the predictive model.

 
Claim 7 (Currently Amended):    The method of claim 5, wherein:

model,

a plurality of predictive models includes the first predictive model, each of the plurality models corresponds to a different healthcare provider, and the method further comprises, for each respective predictive model of the plurality of predictive models, training, by the computing system, the respective predictive model to identify a set of follow-on healthcare providers for the healthcare provider corresponding to the respective predictive model.

Claim 8 (Currently Amended):    The method of claim 1, wherein the method process to send

the subscriber alert comprises instructing, by the computing system, an identity theft protection vendor system to send the subscriber alert.

The limitations include a predictive modeling but do so at the broadest level of generality. The specification describes a decision engine 210 may then determine whether the VoB request was submitted by one of the follow-on healthcare providers.   The specification teaches 
 to train a predictive model for a particular oncology office, decision engine 210 may obtain, from operational datastore 110, data regarding claims submitted by the particular oncology office for a given time period (e.g., 36 months). Furthermore, in this example, decision engine 210 may identify each patient that visited the oncology office and combine the identified patients' data into a working data set.  


Claims 10-19 are the system and computer readable medium of claims 1-8 and are rejected for the same reasons as the method. 


Response to Arguments

The examiner agrees that independent claims 1, 20, and 21 recite substantially similar features and are rejected by the same rationale under §101.

As one example of a limitation that improves the functioning of a computing system and solves a technological problem, Applicant notes that amended claim 1 recites “based on a determination to send the subscriber alert, sending, by the computing system, the subscriber alert to the subscriber via a communication channel that is specific to the subscriber, or instructing another computing system to send the subscriber alert to the subscriber via the communication channel that is specific to the subscriber ”

The subject matter of claim 5 addresses this technological problem and improves the efficiency of the computing system. Specifically, by “applying... the predictive model to determine a set of follow-on healthcare providers” and “making, by the computing system, the determination to send the subscriber response in response to determining that the VoB request was not submitted by one of the follow-on 
 

That is, taking the claim elements separately, the operation performed by the computer at each step of the process is expressed purely in terms of results, devoid of implementation details. The steps comprise data gathering steps and insignificant post solution activity, such as storing, transmitting, or displaying the results and steps recited as generic computer processing expressed in terms of results desired by any and all possible means and so presents no more than conceptual advice.

In view of the Specification the representative claims do not integrate the judicial exception into a practical application as the claims fail to recite (I) an improvement to the functioning of a computer;

(ii)    An improvement to another technology or technical field;

(iii)    An application of the abstract idea with, or by use of, a particular machine;

(iv)    A transformation or reduction of a particular article to a different state or thing; or

(v)    Other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.

See MPEP §§ 2106.0S(a}-(c), (e}-(h).



Response to Arguments

The applicant argues that with respect to Step 2A, Prong 1,   a “subscriber alert to the subscriber via a communication channel that is specific to the subscriber” is not a “method of organizing human activity,” a “commercial/legal interaction,” or a conventional part of “verifying medical coverage.”   The examiner disagrees. Given its broadest scope, the notification could take place by mail. To the extent that there are elements beyond the abstract idea they are addressed in Prong 2.

With respect to Prong 2 the applicant argues   that “sending the subscriber alert to the subscriber via a communication channel that is specific to the subscriber” involves “specialized computer hardware,” because, as discussed in paragraph [0035] of Applicant’s originally filed specification, “each of the communication channels associated with the subscriber would be difficult for a person other than the subscriber to use.” Thus, the “communication channel” is not generic, but is specialized for use by the subscriber. The examiner disagrees with the scope of limitation as to a channel would could read on a phone number or email address. 

The applicant argues that respect to Step 2B,   Example 35 of the Subject Matter Eligibility Examples (SMEE) document. The examiner had considered this argument but is not persuaded as the example is of different components and the alert itself necessary is not a sufficient condition for patent eligibility. 

Lastly, the applicant argue that the subject matter of claim 5 addresses this technological problem and improves the efficiency of the computing system. Specifically, by “applying... the predictive model to determine a set of follow-on healthcare providers” and “making, by the computing system, the determination to send the subscriber response in response to determining that the VoB request was not submitted by one of the follow-on healthcare providers”.  The examiner disagrees.  The efficiency argues is to the method and not to the additional element (the computer) necessary to satisfy 2B. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,3,8,9,10,11,12,8,19-20, 21,22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 20130124223 to Gregg.

The relevant paragraph number has been cited for each limitation. The method and product claims limitation are identical.

As to claims 1,11,21,22

receiving, by a computing system, via a communications network, a verification of benefits (VoB) request that was submitted by a healthcare provider and that identifies a subscriber, the VoB request comprising a request for the computing system to verify that a health insurance policy of the subscriber is active; in response to receiving the VoB request [0030, see description at step 310]:
 
determining, by the computing system, whether a health insurance policy of the identified subscriber is active; [0031] and

providing, by the computing system, a VoB response to the healthcare provider, the VoB response indicating whether the health insurance policy of the subscriber is active [0031]; and

in response to determining that the health insurance policy of the identified subscriber is active [0016]:

determining, by the computing system, whether to send a subscriber alert to the subscriber, wherein the subscriber alert notifies the subscriber that the healthcare provider has been requested to perform a healthcare action for the subscriber in the future as of a time the healthcare provider submitted the VoB request [0011]; and

sending , by the computing system, the subscriber alert to the subscriber via a communication channel that is specific to the subscriber, or


As to claims 2,12

receiving, by the computing system, a subscriber response that is responsive to the subscriber alert, the subscriber response indicating whether the subscriber believes that the VoB request is legitimate; and

based on the subscriber response indicating that the subscriber believes that VoB request is not legitimate, opening, by the computing system, an investigation of the VoB request [0030],
 

As to claims 3,13 determining whether to send the alert comprises applying, by the computing system, a set of rules to determine whether to send the subscriber alert [0021-0023],

As to claims 8,18 wherein the process to send the subscriber alert comprises sending the subscriber alert to a mobile device associated with the subscriber [0020],

As to claims 9,19. further comprising one or more subscriber devices configured to receive subscriber alerts [0020],

Response to Arguments
 



The examiner has considered this argument but finds it unpersuasive as the scope of the limitations given their broadest reasonable interpretation is not commensurate in scope with the argument. The medical consumer may provide the identification information which reads on confirmation status,  online by accessing a website over the Internet, by sending an email, through a social media web site, on paper by completing one or more forms and then transmitting the forms to a provider of the service. See paragraph 14. The timing of the confirmation could be contemporaneous with the visit or at the time of the appointment. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20130124223 in view of US Patent 8,392,213 to Baraja.

The reference fail to teach the limitations of claims 4,14. The method of claim 3, further comprising receiving, by the computing system, one or more of the rules from the healthcare provider. Rules based decision making as to whether or not to transmit a communication automated by computer is ubiquitous, as shown in US 8,392,213, col 6, line 32+. It would have been obvious for one skilled in the
art to have combined the reference and added one or more decision for the physician to opt into or opt out of as this is just using a recognize feature for its intended use.

No argument was presented with particularity. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached on Monday - Thursday 10AM-8PM PCT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD C. WEISBERGER
 
 /RICHARD C WEISBERGER/ Primary Examiner, Art Unit 3698